Citation Nr: 0326333	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  96-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for cancer of the neck 
glands, including claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a psychiatric 
disability, to include major depression and a post-traumatic 
stress disorder.

3.  Entitlement to service connection for chronic fatigue 
syndrome, including claimed as due to Agent Orange exposure.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral 
neuropathy, including claimed as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1960 to August 
1963.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
by the North Little Rock, Arkansas, Regional Office (RO), 
which denied service connection for cancer of the neck glands 
with removal of the spinal accessory nerve, claimed as due to 
Agent Orange exposure.  An October 1996 RO hearing was held.  
In a November 1998 decision, the Board denied service 
connection for cancer of the neck glands as a not well-
grounded claim.  In May 2000, the United States Court of 
Appeals for Veterans Claims (Court) affirmed the Board's 
decision.  

In July 2000, appellant appealed the Court's decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Subsequently, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002)) became law.  In January 2001, the Federal Circuit 
granted the Secretary's unopposed motion for remand, and 
remanded the case to the Court for further proceedings 
consistent with the Veterans Claims Assistance Act of 2000.  
By subsequent Order, the Court withdrew its May 2000 
decision, vacated the Board's November 1998 decision, and 
remanded the case to the Board for readjudication.  In May 
2002, the Board remanded the case for additional procedural 
development, including scheduling a Travel Board hearing.  

It should also be pointed out that appellant appealed a May 
1998 rating decision, which denied service connection for a 
psychiatric disability, to include major depression and a 
post-traumatic stress disorder; service connection for 
chronic fatigue syndrome; service connection for 
hypertension; and service connection for peripheral 
neuropathy, including claimed as due to Agent Orange 
exposure.  However, the Board's November 1998 decision was 
limited to the neck cancer service connection issue.  
Pursuant to the Board's May 2002 remand, a Travel Board 
hearing was held in April 2003 before another Board Member 
(the undersigned Board Member).  


REMAND

Appellant asserts that during service on or about springtime 
of 1961, as a Marine aboard a naval vessel in offshore waters 
close to the Vietnam coastline, he was exposed to wind-blown 
Agent Orange being sprayed over the coastline by airplanes; 
that the Agent Orange spraying was in preparation of a 
planned landing by armed Marines including himself near the 
"DMZ" to prevent an invasion by insurgents; and that after 
a couple of weeks anchored offshore and enduring daily wind-
blown Agent Orange exposure, the planned landing was not 
ordered by President Kennedy and appellant's vessel proceeded 
to Borneo.  Additionally, he contends that during service in 
July 1961, he was treated for mononucleosis caused by the 
Epstein-Barr virus; that said in-service Agent Orange 
exposure and/or the Epstein-Barr virus caused his neck cancer 
and ultimately chronic fatigue syndrome; that said in-service 
Agent Orange exposure and resultant damage to his health 
caused psychiatric disabilities, including major depression 
and a post-traumatic stress disorder; and that said in-
service Agent Orange exposure caused peripheral neuropathy of 
the extremities.

Appellant apparently submitted certain "Deck Log Book" 
pages dated in April 1961, which indicate that the U.S.S. 
VERNON COUNTY (Landing Ship Tank) sailed in a naval task 
force in the South China Sea in an "operations area" during 
early April 1961, then to Okinawa in mid-April and to Borneo 
at the end of that month.  Appellant's service personnel 
records document that he departed from California aboard a 
naval vessel and arrived in Okinawa in February 1961; and 
that he was aboard the U.S.S. VERNON COUNTY as it departed 
from Okinawa in late March 1961 and returned to Okinawa in 
mid-April 1961.  

Appellant's service personnel records indicate that he was 
aboard another vessel, the U.S.S. WESTCHESTER COUNTY, during 
the second half of April and early May 1961, as it sailed 
between Okinawa, North Borneo, and the Philippines; the 
U.S.S. WASHTENAW COUNTY (LST) in July 1961 as it sailed 
between the Philippines and Okinawa; the U.S.S. VERNON COUNTY 
and U.S.S. TOM GREEN COUNTY (LST) in August and September 
1961 as they sailed between Japan and Okinawa; the U.S.S. 
COMSTOCK (LSD) in November and December 1961 as it sailed 
between Okinawa and the Philippines; the U.S.S. THOMASTON 
(LSD) between December 1961 and February 1962 as it sailed 
between the Philippines and Okinawa; and the U.S.S.LENAWEE 
between April and May 1962 as it sailed between Okinawa and 
California.  Appellant's DD-214 Form listed foreign and/or 
sea service of approximately 15-months in duration.  None of 
the available service personnel records document that said 
naval vessels on which he was aboard between February 1961 
and May 1962 sailed other than to or from Japan, Okinawa, 
Borneo, the Philippines, and California, other than as noted 
above.

However, it is unclear from the evidentiary record whether in 
April 1961, the U.S.S. VERNON COUNTY while sailing in the 
South China Sea, was in close proximity to the Vietnam 
coastline as alleged as to be in range of any wind-blown 
Agent Orange sprayed by airplanes over the Vietnam coastal 
area.  It is also unclear from the evidentiary record whether 
any Agent Orange spraying by airplane actually was conducted 
during April 1961 over the Vietnam coastal area, as appellant 
alleges.  It is unclear whether the RO has attempted to 
verify these allegations, which are pivotal to appellant's 
argument for his claimed service connection entitlement.  

Additionally, appellant testified at a recent Travel Board 
hearing that he was receiving Social Security Administration 
(SSA) benefits.  However, the claims folders do not currently 
include any medical records associated with his SSA benefits 
claim, nor does it appear that the RO has attempted to obtain 
such records.  Any medical records associated with 
appellant's SSA benefits claim potentially could be material 
in deciding the appellate issues.  See Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  

With respect to another matter, it does not appear from the 
record that VA has afforded appellant appropriate VA 
examinations with adequate medical opinions rendered as to 
the etiology of appellant's claimed neck cancer, psychiatric 
disabilities, chronic fatigue syndrome, hypertension, and 
peripheral neuropathy.  Adequate medical opinions regarding 
the etiology of appellant's claimed disabilities are deemed 
warranted for the Board to equitably decide the appellate 
issues, and should therefore be obtained, especially in view 
of recent legislation.  

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law was generally considered 
to be applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  A portion of 38 C.F.R. § 3.159 was recently 
invalidated by Federal Court decision.  Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 7010 (Fed. Cir. Sept. 22, 2003).

Therefore, the Board will assume that the Veterans Claims 
Assistance Act of 2000 is applicable in the instant case, 
pending a definitive answer to this question of the 
applicability of the Act.  Since it does not appear that the 
RO has expressly satisfied the Veterans Claims Assistance Act 
of 2000 requirement that VA notify the veteran as to which 
evidence was to be provided by the veteran, and which would 
be provided by VA, a remand of the case appears necessary for 
procedural due process concerns.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  See also the Federal Circuit and 
Court Orders in this case.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the 
appropriate service department, the 
National Personnel Records Center 
(NPRC), the National Archives and 
Records Administration (NARA), the 
Commandant of the Marine Corps, 
Headquarters, United States Marine 
Corps, Code MMRB, Quantico, Virginia 
22134-0001, the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, 
Virginia 22150-3197, the Director, 
Naval Historical Center (Ships' 
Histories Branch), 901 M Street SE, 
Washington Navy Yard, Washington, 
D.C. 20374-5060, and/or any other 
appropriate organization, to request 
any additional 
information/material/records which 
might substantiate whether or not 
Agent Orange was actually sprayed by 
airplane during April 1961 over 
Vietnam coastal areas.  It should be 
determined, if possible, whether or 
not during April 1961, while the 
U.S.S. VERNON COUNTY was sailing in 
the South China Sea, said naval 
vessel was in close proximity to the 
Vietnam coastline as to be in range 
of any wind-blown Agent Orange 
spraying from airplanes.  Any such 
information/material/records should 
be associated with the claims 
folders.  In the event that 
information/material/records are 
unavailable, this should be noted in 
writing in the claims folders.  

2.  The RO should obtain any 
relevant medical records and other 
such records associated with 
appellant's SSA claim in question, 
and associate them with the claims 
folders.  The appellant's assistance 
in obtaining any pertinent records 
should be requested as indicated.  
If necessary, appellant should be 
provided a release form and 
requested to sign and return it.  
Any such records should be 
associated with the claims folders.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.  
Records requested should include 
hospital records from Okinawa when 
he reports having been treated for 
Epstein-Barr syndrome.

3.  Thereafter, and whether records 
are obtained or not, with respect to 
the issue of service connection for 
cancer of the neck glands, including 
claimed as due to Agent Orange 
exposure, the RO should arrange 
appropriate examination, such as an 
oncology examination, to determine 
the etiology of said disability.  
The examiner should review the 
entire claims folders, examine 
appellant, and render an opinion, 
with degree of probability expressed 
in terms of is it at least as likely 
as not, as to the approximate date 
of onset of his neck gland cancer 
(i.e., is it causally or 
etiologically related to service)?  
In the event any additional 
diagnostic studies are medically 
deemed necessary to determine the 
etiology of the cancer of the neck 
glands, then these should be 
accomplished.  

The examiner should comment on 
whether appellant's neck gland 
cancer may be characterized as a 
sarcoma or a nasopharyngeal cancer 
as alleged; whether it is likely 
that the neck gland cancer was 
causally or etiologically related to 
appellant's in-service infectious 
mononucleosis/Epstein-Barr viral 
infection; and if it is shown that 
appellant was in fact exposed to 
Agent Orange as alleged, whether his 
neck gland cancer was causally or 
etiologically related to Agent 
Orange.  If these matters cannot be 
medically determined without resort 
to mere conjecture, this should be 
commented upon in the report.

4.  With respect to the issue of 
service connection for an acquired 
psychiatric disorder, the RO should 
arrange an appropriate examination, 
such as by a VA psychiatrist or 
board of psychiatrists, to determine 
the nature and etiology of any 
acquired psychiatric disorder 
presently manifested.  The 
examiner(s) should review the entire 
claims folders, examine appellant, 
and express an opinion, with degree 
of probability expressed in terms of 
is it at least as likely as not, as 
to (a) the approximate date of onset 
of any acquired psychiatric disorder 
appellant may have (i.e., is it 
causally or etiologically related to 
service versus other causes), and 
(b) is a post-traumatic stress 
disorder currently manifested, and 
if so, is it causally or 
etiologically related to appellant's 
active service versus other causes?  

The examination report should 
contain a social, industrial and 
military history, as well as 
clinical findings upon which any 
diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard 
to the sufficiency of the alleged 
service stressors.  In the event any 
additional examination/diagnostic 
studies (such as psychologic 
examination/testing) are medically 
deemed necessary to determine the 
etiology of the claimed psychiatric 
disability, then these should be 
accomplished.  In making this 
determination, the examiner(s) 
should utilize the nomenclature set 
forth in the American Psychiatric 
Association Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.130 (2002).  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiner(s) in the 
report(s).

5.  With respect to the issue of 
service connection for chronic 
fatigue syndrome, the RO should 
arrange appropriate examination to 
determine the etiology of said 
disability.  The examiner should 
review the entire claims folders, 
examine appellant, and render an 
opinion, with degree of probability 
expressed in terms of is it at least 
as likely as not, as to the 
approximate date of onset of said 
disability (i.e., is it causally or 
etiologically related to service 
versus other causes)?  

The examiner should comment on 
whether it is likely that 
appellant's chronic fatigue syndrome 
was causally or etiologically 
related to  in-service infectious 
mononucleosis/Epstein-Barr viral 
infection; and if it is shown that 
appellant was in fact exposed to 
Agent Orange as alleged, whether his 
chronic fatigue syndrome was 
causally or etiologically related to 
Agent Orange versus other causes.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.

6.  With respect to the issue of 
service connection for hypertension, 
the RO should arrange appropriate 
examination, such as a cardiologic 
examination, to determine the 
etiology of said disability.  The 
examiner should review the entire 
claims folders, examine appellant, 
and render an opinion, with degree 
of probability expressed in terms of 
is it at least as likely as not, as 
to the approximate date of onset of 
said disability (i.e., is it 
causally or etiologically related to 
service versus other causes)?  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.

7.  With respect to the issue of 
service connection for peripheral 
neuropathy, the RO should arrange 
appropriate examination, such as a 
neurologic examination, to determine 
the etiology of said disability.  
The examiner should review the 
entire claims folders, examine 
appellant, and render an opinion, 
with degree of probability expressed 
in terms of is it at least as likely 
as not, as to the approximate date 
of onset of said disability (i.e., 
is it causally or etiologically 
related to service versus other 
causes)?  If it is shown that 
appellant was in fact exposed to 
Agent Orange as alleged, the 
examiner should opine as to whether 
any peripheral neuropathy was 
causally or etiologically related to 
Agent Orange versus other causes.  
If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report.

8.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
service connection claims at issue, 
including which evidence is to be 
provided by the appellant, and which 
by VA.  See Quartuccio, supra.; and 
the Veterans Claims Assistance Act 
of 2000.  He should also be provided 
with sufficient notice as indicated 
by 38 U.S.C.A. § 5103A, Paralyzed 
Veterans, supra, and all other 
applicable legal criteria.

9.  The RO should review any 
additional evidence and readjudicate 
the issues of service connection for 
cancer of the neck glands, including 
claimed as due to Agent Orange 
exposure, service connection for a 
psychiatric disability, to include 
post-traumatic stress disorder, 
service connection for chronic 
fatigue syndrome, including claimed 
as due to Agent Orange exposure, 
service connection for hypertension, 
and service connection for 
peripheral neuropathy, including 
claimed as due to Agent Orange 
exposure, under all appropriate 
statutory and regulatory provisions 
and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



